On Motion for Rehearing
As pointed out in appellant’s motion for rehearing, we were in error in our original opinion when we said that ap-pellee’s attorney’s fee would be paid out of the weekly compensation payments. We *802withdraw that statement. With that correction, the motion for rehearing is overruled.
We do not feel that what we have said here could he construed as affecting the conclusions reached in the original opinion, and we therefore think it could not form a basis for a second motion for rehearing.